Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-20-00045-CV

                                     Malcolm WHITAKER,
                                           Appellant

                                                 v.

                                      Mildred MIHALSKI,
                                            Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-16909
                       Honorable Cathleen M. Stryker, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s joint motion to dismiss
appeal is GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the
party who incurred them.

       SIGNED February 12, 2020.


                                                  _________________________________
                                                  Rebeca C. Martinez, Justice